Exhibit 10.1

 

October 1, 2020

 

ION Acquisition Corp 1 Ltd.

89 Medinat Hayehudim Street

Herzliya 4676672, Israel

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between ION Acquisition Corp 1 Ltd., a Cayman Islands exempted company(the
“Company”) and Cowen and Company, LLC, as the representative (the
“Representative”) of the underwriters named therein (the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
up to 25,875,000 of the Company’s units (including up to 3,375,000 units that
may be purchased to cover over-allotments, if any) (the “Units”), each comprised
of one of the Company’s Class A ordinary shares, par value $0.0001 per share
(the “Class A Ordinary Shares”), and one-fifth of one redeemable warrant. Each
whole warrant (each, a “Warrant”) entitles the holder thereof to purchase one
Class A Ordinary Share at a price of $11.50 per share, subject to adjustment as
described in the Prospectus (as defined below). The Units will be sold in the
Public Offering pursuant to a registration statement on Form S-1 and prospectus
(the “Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company has applied to have the Units
listed on the New York Stock Exchange. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of ION Holdings 1, LP (the “Sponsor”), acting by its sole
general partner, ION Acquisition Corp GP Ltd., a company incorporated in the
State of Israel, ION Co-Investment LLC, an affiliate of the Representative
(“Cowen Investments” and, together with the Sponsor, the “Founders”), and the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each of the undersigned individuals, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1.The Sponsor, Cowen Investments and each Insider agrees that if the Company
seeks shareholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any Ordinary Shares (as defined below) owned by it, him or her in favor of any
proposed Business Combination and (ii) not redeem any Ordinary Shares owned by
it, him or her in connection with such shareholder approval. If the Company
seeks to consummate a proposed Business Combination by engaging in a tender
offer, the Sponsor and each Insider agrees that it, he or she will not sell or
tender any Ordinary Shares owned by it, him or her in connection therewith.

 

2.The Sponsor, Cowen Investments and each Insider hereby agrees that in the
event that the Company fails to consummate a Business Combination within 24
months from the closing of the Public Offering, or such later period approved by
the Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association (as it may be amended from time to time,
the “Charter”), the Sponsor, Cowen Investments and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
ten (10) business days thereafter, redeem 100% of the Class A Ordinary Shares
sold as part of the Units in the Public Offering (the “Offering Shares”), at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account (as defined below), including interest earned on the funds
held in the Trust Account (less taxes payable and up to $100,000 of interest to
pay dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Shareholders’ (as
defined below) rights as shareholders (including the right to receive further
liquidating distributions, if any), and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, liquidate and dissolve,
subject in the case of clauses (ii) and (iii) to the Company’s obligations under
Cayman Islands law to provide for claims of creditors and in all cases subject
to the other requirements of applicable law. The Sponsor, Cowen Investments and
each Insider agrees to not propose any amendment to the Charter (A) to modify
the substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within the required time period set forth in the Charter or (B) with respect to
any other material provisions relating to shareholders’ rights or pre-initial
Business Combination activity, unless the Company provides its Public
Shareholders with the opportunity to redeem their Offering Shares upon approval
of any such amendment at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its taxes, divided by the number of then outstanding Offering
Shares.

 



 

 

The Sponsor, Cowen Investments and each Insider acknowledges that it, he or she
has no right, title, interest or claim of any kind in or to any monies held in
the Trust Account or any other asset of the Company as a result of any
liquidation of the Company with respect to the Founder Shares held by it, him or
her. The Sponsor, Cowen Investments and each Insider hereby further waives, with
respect to any Ordinary Shares held by it, him or her, if any, any redemption
rights it, he or she may have in connection with (a) the consummation of a
Business Combination, including, without limitation, any such rights available
in the context of a shareholder vote to approve such Business Combination, or
(b) a shareholder vote to approve an amendment to the Charter (A) to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
the Offering Shares if the Company has not consummated a Business Combination
within the time period set forth in the Charter or (B) with respect to any other
material provisions relating to shareholders’ rights or pre-initial Business
Combination activity or in the context of a tender offer made by the Company to
purchase Offering Shares (although the Sponsor, Cowen Investments, the Insiders
and their respective affiliates shall be entitled to redemption and liquidation
rights with respect to any Offering Shares it or they hold if the Company fails
to consummate a Business Combination within the time period set forth in the
Charter).

 

3.Without limiting Cowen Investments’ obligations under paragraph 7 hereof,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, Cowen Investments shall not sell, transfer,
assign, pledge or hypothecate any of its Founder Shares or Private Placement
Warrants (or the Class A Ordinary Shares underlying the Private Placement
Warrants), or subject any of such securities to any hedging, short sale,
derivative, put, or call transaction that would result in the effective economic
disposition of such securities, except as provided in FINRA Rule 5110(g)(2),
which such restrictions shall not be subject to release or waiver, with or
without the consent of the Representative, during the period commencing on the
effective date of the Underwriting Agreement and ending 180 days after such
date. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor, Cowen Investments and each
Insider shall not, without the prior written consent of the Representative, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to, any
Units, Ordinary Shares (including, but not limited to, Founder Shares), Warrants
or any securities convertible into, or exercisable, or exchangeable for,
Ordinary Shares owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, Ordinary Shares (including, but not
limited to, Founder Shares), Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii). Each of the Insiders and the
Sponsor acknowledges and agrees that, prior to the effective date of any release
or waiver, of the restrictions set forth in this paragraph 3 or paragraph 7
below, the Company may announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply to any transfer permitted under
paragraph 7(c) hereof or if the release or waiver is effected solely to permit a
transfer not for consideration and the transferee has agreed in writing to be
bound by the same terms described in this Letter Agreement to the extent and for
the duration that such terms remain in effect at the time of the transfer.

 

2

 

 

4.In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party (other than the
Company’s independent registered public accounting firm) for services rendered
or products sold to the Company or (ii) any prospective target business with
which the Company has entered into a written letter of intent, confidentiality
or other similar agreement or Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
(x) shall apply only to the extent necessary to ensure that such claims by a
third party or a Target do not reduce the amount of funds in the Trust Account
to below the lesser of (i) $10.00 per Offering Share and (ii) the actual amount
per Offering Share held in the Trust Account as of the date of the liquidation
of the Trust Account, if less than $10.00 per Offering Share is then held in the
Trust Account due to reductions in the value of the trust assets, less taxes
payable, (y) shall not apply to any claims by a third party (other than the
Company’s independent registered public accounting firm) or a Target which
executed a waiver of any and all rights to the monies held in the Trust Account
(whether or not such waiver is enforceable) and (z) shall not apply to any
claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
The Indemnitor shall have the right to defend against any such claim with
counsel of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

5.(a) To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,375,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), (x) the
Sponsor agrees to forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 763,172 multiplied by a fraction, (i) the numerator of which
is 3,375,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,375,000 and (y) Cowen Investments agrees to forfeit, at no cost, a number of
Founder Shares in the aggregate equal to 80,578 multiplied by a fraction (i) the
numerator of which is 3,375,000 minus the number of Units purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 3,375,000. The forfeiture will be adjusted to the extent
that the over-allotment option is not exercised in full by the Underwriters so
that the Founder Shares will represent an aggregate of 20.0% of the Company’s
issued and outstanding Ordinary Shares after the Public Offering (not including
Class A Ordinary Shares underlying the Warrants or the Private Placement
Warrants (as defined below)). The Initial Shareholders further agree that to the
extent that the size of the Public Offering is increased or decreased, the
Company will purchase or sell Units or effect a share repurchase or share
capitalization, as applicable, immediately prior to the consummation of the
Public Offering in such amount as to maintain the ownership of the Initial
Shareholders prior to the Public Offering at 20.0% of its issued and outstanding
Ordinary Shares upon the consummation of the Public Offering. In connection with
such increase or decrease in the size of the Public Offering, then (A) the
references to 3,375,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15% of
the number of Offering Shares included in the Units issued in the Public
Offering and (B) the references to 763,172 and 80,578 in the formula set forth
in the first sentence of this paragraph shall be adjusted to, respectively, such
number of Founder Shares that the Sponsor would have to return to the Company in
order for the Sponsor and its permitted transferees to hold an aggregate of
18.12% of the Company’s issued and outstanding Ordinary Shares after the Public
Offering (not including Class A Ordinary Shares underlying the Warrants or
Private Placement Warrants) and such number of Founder Shares that Cowen
Investments would have to return to the Company in order for Cowen Investments
and its permitted transferees to hold an aggregate of 1.88% of the Company’s
issued and outstanding Ordinary Shares after the Public Offering (not including
Class A Ordinary Shares underlying the Warrants or Private Placement Warrants).

 

3

 

 

(b) If, in connection with the closing of a Business Combination, the Sponsor
agrees to forfeit any Founder Shares or Private Placement Warrants (or any Class
A Ordinary Shares underlying the Private Placement Warrants) to the Company at
no cost or subject its Founder Shares or Private Placement Warrants (or any
Class A Ordinary Shares underlying the Private Placement Warrants) to
contractual terms or restrictions, convert its Founder Shares into other
securities or contractual rights or otherwise modify the terms of its Founder
Shares or Private Placement Warrants (each a “Sponsor Modification”), then Cowen
Investments agrees to forfeit, subject, convert or modify its Founder Shares or
Private Placement Warrants (or any Class A Ordinary Shares underlying the
Private Placement Warrants) on a pro rata basis and on the same terms as the
Sponsor, and hereby grants to the Company and any representative designated by
the Company without further action by Cowen Investments a limited irrevocable
power of attorney to effect such forfeiture or Sponsor Modification on behalf of
Cowen Investments, which power of attorney shall be deemed to be coupled with an
interest.

 

6.The Sponsor, Cowen Investments and each Insider hereby agrees and acknowledges
that: (i) the Underwriters and the Company would be irreparably injured in the
event of a breach by such Sponsor, Cowen Investments or an Insider of its, his
or her obligations under paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 as
applicable, of this Letter Agreement, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to seek injunctive relief, in addition to any other remedy that such
party may have in law or in equity, in the event of such breach.

 

7.(a) The Sponsor, Cowen Investments and each Insider agrees that it, he or she
shall not Transfer any Founder Shares (or any Class A Ordinary Shares issuable
upon conversion thereof), except to permitted transferees as described herein,
until the earlier of (A) one year after the completion of the Company’s initial
Business Combination or earlier if, subsequent to our initial Business
Combination, the closing price of the Class A Ordinary Shares equals or exceeds
$12.00 per share (as adjusted for share sub-divisions, share capitalizations,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination, and (B) the date on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Class A
Ordinary Shares for cash, securities or other property (the “Founder Shares
Lock-up Period”).

 

(b) The Sponsor, Cowen Investments and each Insider agrees that it, he or she
shall not Transfer any Private Placement Warrants (or any Class A Ordinary
Shares underlying the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

4

 

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and the Class A
Ordinary Shares underlying the Private Placement Warrants that are held by the
Sponsor, Cowen Investments or any Insider or any of their permitted transferees
(that have complied with this paragraph 7(c)), are permitted (a) to the
Company’s officers or directors, any affiliate or family member of any of the
Company’s officers or directors, any members or partners of the Founders or
their affiliates, any affiliates of the Founders, or any employees of such
affiliates; (b) in the case of an individual, by gift to a member of such
individual’s immediate family or to a trust, the beneficiary of which is a
member of such individual’s immediate family, an affiliate of such individual or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of such individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of an
initial Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of an initial Business Combination; (g) by
virtue of the laws of the Cayman Islands or the Sponsor’s exempted limited
partnership agreement upon termination and winding-up of the Sponsor; or (h) in
the event of the Company’s liquidation, merger, share exchange or other similar
transaction which results in all of the Company’s shareholders having the right
to exchange their Class A Ordinary Shares for cash, securities or other property
subsequent to the Company’s completion of an initial Business Combination;
provided, however, that in the case of clauses (a) through (e) or (g), these
permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions herein and the other
restrictions contained in this Agreement (including provisions relating to
voting, the Trust Account and liquidating distributions).

 

8.The Sponsor, Cowen Investments and each Insider represents and warrants that
it, he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked. Each Insider’s
biographical information furnished to the Company (including any such
information included in the Prospectus) is true and accurate in all respects and
does not omit any material information with respect to the Insider’s background.
The Sponsor, Cowen Investments and each Insider’s questionnaire furnished to the
Company is true and accurate in all respects. The Sponsor, Cowen Investments and
each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it, he or she is not currently
a defendant in any such criminal proceeding.

 

9.Except as disclosed in the Prospectus, neither the Sponsor, Cowen Investments
nor any officer or director of the Company, nor any affiliate of the Sponsor,
Cowen Investments or any officer, or director of the Company, shall receive from
the Company any finder’s fee, reimbursement, consulting fee, non-cash payments,
monies in respect of any repayment of a loan or other compensation prior to, or
in connection with any services rendered in order to effectuate, the
consummation of the Company’s initial Business Combination (regardless of the
type of transaction that it is), other than the following, none of which will be
made from the proceeds held in the Trust Account prior to the completion of the
initial Business Combination: repayment of a loan and advances up to an
aggregate of $300,000 made to the Company by the Sponsor; payment to the Sponsor
for certain office space, utilities, administrative services and remote support
services as may be reasonably required by the Company for a total of $10,000 per
month; payment of customary fees to members of the board of directors of the
Company for director service; payment to the Representative of its underwriting
discount and the fee payable to the Representative pursuant to the Business
Combination Marketing Agreement between the Company and the Representative;
reimbursement for any out-of-pocket expenses related to identifying,
investigating, negotiating and completing an initial Business Combination, and
repayment of loans, if any, and on such terms as to be determined by the Company
from time to time, made by the Sponsor or an affiliate of the Sponsor or any of
the Company’s officers or directors to finance transaction costs in connection
with an intended initial Business Combination, provided, that, if the Company
does not consummate an initial Business Combination, a portion of the working
capital held outside the Trust Account may be used by the Company to repay such
loaned amounts so long as no proceeds from the Trust Account are used for such
repayment. Up to $1,500,000 of such loans may be convertible into private
placement warrants of the post- business combination entity at a price of $1.00
per warrant at the option of the lender. Such warrants would be identical to the
Private Placement Warrants, including as to exercise price, exercisability and
exercise period.

 

5

 

 

10.The Sponsor, Cowen Investments and each Insider has full right and power,
without violating any agreement to which it is bound (including, without
limitation, any non-competition or non-solicitation agreement with any employer
or former employer), to enter into this Letter Agreement and, as applicable, to
serve as an officer and/or director on the board of directors of the Company and
hereby consents to being named in the Prospectus as an officer and/or director
of the Company.

 

11.As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Ordinary
Shares” shall mean the Class A Ordinary Shares and Class B ordinary shares, par
value $0.0001 per share (the “Class B Ordinary Shares”); (iii) “Founder Shares”
shall mean the 6,468,750 Class B Ordinary Shares issued and outstanding (up to
843,750 of which are subject to complete or partial forfeiture if the
over-allotment option is not exercised by the Underwriters); (iv) “Initial
Shareholders” shall mean the Sponsor, Cowen Investments and any Insider that
holds Founder Shares; (v) “Private Placement Warrants” shall mean the 5,251,383
warrants (or 5,780,000 warrants if the over-allotment option is exercised in
full) that the Sponsor has agreed to purchase for an aggregate purchase price of
$5,251,383 (or $5,780,000 if the over-allotment option is exercised in full) and
the 1,248,617 warrants (or 1,395,000 if the over-allotment option is exercised
in full) that Cowen Investments has agreed to purchase for an aggregate purchase
price of $1,248,617 (or $1,395,000 if the over-allotment option is exercised in
full) or $1.00 per warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (vi) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; and (viii) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Exchange Act, and the rules and regulations of the
Commission promulgated thereunder with respect to, any security, (b) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

12.The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

13.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14.No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor, Cowen Investments and each Insider and their respective successors,
heirs and assigns and permitted transferees.

 

6

 

 

15.Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees; provided, however, that the Underwriters shall benefit from the
provisions set forth in paragraphs 3 and 7, which such paragraphs shall not be
amended or modified without the written consent of the Representative.

 

16.This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17.This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

19.Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

20.This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided, however,
that this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31, 2020; provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 

7

 

 

  Sincerely,

 

  ION HOLDINGS 1, LP       By its General Partner   ION ACQUISITION CORP GP LTD.

 

  By: /s/ Anthony Reich     Name: Anthony Reich     Title: Authorized Signatory

 

[Signature Page to Letter Agreement]

 



 

 

  ION CO-INVESTMENT LLC

 

  By: /s/ Owen Littman     Name: Owen Littman     Title: Authorized Signatory

 

[Signature Page to Letter Agreement]

 



 

 

  /s/ Jonathan Kolber   Name: Jonathan Kolber       /s/ Gilad Shany  
Name: Gilad Shany       /s/ Avrom Gilbert   Name: Avrom Gilbert      
/s/ Anthony Reich   Name: Anthony Reich       /s/ Gabriel Seligsohn  
Name: Gabriel Seligsohn       /s/ Rinat Gazit   Name: Rinat Gazit       /s/ Lior
Shemesh   Name: Lior Shemesh

 

[Signature Page to Letter Agreement]

 



 

 

Acknowledged and Agreed:       ION ACQUISITION CORP 1 LTD.         By: /s/
Anthony Reich     Name: Anthony Reich     Title:   Chief Financial Officer  

 

[Signature Page to Letter Agreement]

 

 

 



 

